At the outset, I wish to join others in extending our heartfelt congratulations to the President on his election as President of the General Assembly at its seventy-first session. Mongolia pledges its full support to the President.
It is my great honour to address this body for the seventh time on behalf of the Mongolian people. I am the youngest of eight sons. For generations, my family lived as nomadic herdsmen in the western highlands of my country. My mother and father never dreamed that, one day, their youngest son would be speaking from this respected rostrum to the largest assembly in the world.
I am proud to serve for my country in accordance with the free will of our people. Mongolia is governed by democratic rules. The President has a constitutional term limit. Therefore, my mandate ends next year. This is my last address as the President of Mongolia to the General Assembly.
But the people of Mongolia will continue to be citizens of the global community together with all nations. I am proud that my country is a good friend and partner of every State Member of the United Nations. I am confident that our next President will be welcomed by everyone here and will be given the same respect and the same spirit of cooperation that I have enjoyed during these years.
Achieving sustainable development is essential. It is essential because no one in the world should be left behind and be deprived of the right to development. We must work together towards a world where everybody can have a dignified life, free from poverty, violence and depression. I firmly believe that justice, stability and security cannot be ensured without the rule of law and respect for the fundamental rights and freedoms of all. Those basic principles must be respected and protected in every country and by all Governments.
The United Nations celebrated its seventieth anniversary at a time of turbulence. Today, we are witnessing many conflicts and terrorist attacks, which have become almost daily news headlines. The world is facing its largest-ever humanitarian crisis, involving millions of people who have been displaced from their homes. The slowdown in global growth and the rising tensions in many places have threatened further progress.
However, the intervening year has been a period of inspiring collaboration as well. In some places, long- fought wars have come to an end. Peace agreements have been reached. The development of dangerous weapons has been restrained. The power of diplomacy has prevailed. Last year, all together, we launched the 2030 Agenda for Sustainable Development, which includes a plan of action for people, the planet and prosperity. In December in Paris, the world turned a new page in its efforts to combat climate change.
As a global community, we are all following a new road map on our next 15-year journey. The 2030 Agenda and the Paris Agreement provide clear guidelines for achieving what we have promised to do. We must now act together as we take responsibility for our people. We must now strengthen our partnership so as to save the planet. We now need the resources to put the action plan to work.
Mongolia will ensure that no one is left behind by reaching out first to the most vulnerable. The principles and policies of the 2030 Agenda have been translated into our national strategy. The Mongolia 2030 Sustainable Development Vision of is under way. Our agenda calls for the establishment of a diverse and inclusive economic structure aimed at increasing decent jobs, providing opportunities and generating income. Our goal is to improve the quality of life and ensure environmental sustainability. Equally essential is cooperation between and among Governments, international development communities, the private sector and civil-society institutions.
From our past experience in implementing the Millennium Development Goals at the national level, we learned that regular follow-up and review mechanisms will be essential to achieving the Sustainable Development Goals (SDGs). Therefore, accountability and the quality of governance will eventually define the success of the SDGs.
Tomorrow, we will mark that landmark achievement on our collective journey to counter climate change. Let me take this opportunity to congratulate the States parties that have formally ratified the Paris Agreement. The people of Mongolia have joined the world in its fight to mitigate climate change. We have concluded our national legislative process and recently ratified the Paris Agreement. The Paris Agreement represents our common success, the result of our hard work. It is also a great inspiration for all of us. It is our bold vision and promise to our children to save the world for them. And we must deliver on that promise.
Mongolia is one of smallest carbon emitters in the world, yet it suffers disproportionately from climate change. Desertification, deforestation and the loss of biodiversity have severely affected livelihoods in our traditional nomadic culture, and they spur further environmental degradation.
Mongolia is holding up its end of the bargain. But the promised international cooperation and support are still lacking. The benefits of the green funds and carbon credits are sorely missed in Mongolia and many developed countries alike. We urge multilateral institutions to take the lead in those important efforts. We have one home, one world for all of us and one universal goal, namely, to save our home. Today is our time to act. We must not miss that chance, as we must not miss our future.
To that end we must work for equality, inclusiveness and accountability in our Governments and societies. Our agreed Agenda calls for inclusive societies and accountable institutions. People have called for good governance and the rule of law through the 2030 Agenda. They have asked for transparency and accountability in Governments’ plans and development efforts. We must be accountable in our actions and responsibilities. Accountability is a benchmark requirement for good governance. Good governance is key to global peace and prosperity. We therefore promote accountability and good governance in our society. A national law on public hearings and a policy on supporting public participation are being implemented in Mongolia.
The Agenda for Sustainable Development demands action against corruption. It requires that institutions function in a transparent and efficient way, based on the rule of law. Basic services must therefore be delivered without discrimination or corruption. Investors can count on stability and businesses on predictability, with clear legal frameworks, decent jobs and recourse to independent courts. It means that natural resources are harnessed to benefit the many, not the few, and the environmental impact is measured and controlled.
Development and accountability are about democracy. We should never take democracy for granted. Neither should we worship it. It must be nurtured and strengthened on a daily basis. It is our way of living and our state of mind. A democratic society is sustainable because its aim is the highest development of every one of its members.
Therefore, our common goal as leaders should be to provide an environment where democratic institutions can thrive — the rule of law, human rights, democratic governance and free and fair elections. And we must enforce accountability. The people will do the rest in a democracy. For only in a democracy will each and every person be provided with opportunities for self- development and self-realization.
Over the past 26 years, Mongolia has accumulated experience as a stable and peaceful democracy. It was tested again in the most recent parliamentary elections, held on 29 June. The elections were open and transparent. The newly formed Parliament and Cabinet are now responsible for the people of Mongolia. The people vested them with full power to work hard for them.
Over the past two decades, Mongolia has been supporting and promoting stronger democratic institutions and sustainable, effective and legitimate democracy. We have been sharing our experiences and lessons learned with our fellow nations. We have been happy to learn that our lessons have helped other countries.
From this podium, I wish to sincerely congratulate the people of both Kyrgyzstan and Myanmar for their successful elections held last year and to wish them sustained prosperity.
As one of the Chairs of the International Institute for Democracy and Electoral Assistance (IDEA), Mongolia hosted the IDEA Annual Democracy Forum last month. At this year’s Forum, the focus was on learning from democratic transitions. Experts from many countries with various democracy models shared their experiences relating to improving the modalities of elections, accountability and transparency. It was truly a knowledge-sharing and inspiring exercise. Mongolia’s International Cooperation Fund, to which we are committed, will expand its activities to work together with emerging democracies.
Mongolia holds dear human rights and liberties. These days we talk all too often about human rights and the rule of law. Whether we uphold such values is tested by actual practice and implementation. The entire 2030 Agenda is centred on respect for human rights and human dignity. We, the Member States, have the primary responsibility for upholding human rights. In order to assume its responsibilities, Mongolia has started a new phase of legal reform aimed at ensuring the full protection of human rights, including the right to justice.
Mongolia has abolished the death penalty. I believe that the death penalty is neither acceptable nor justifiable under any circumstances. I believe that one day our loving human family will become free of the death penalty. I know it is not easy to exercise leadership on that tough issue. Nevertheless, as a democratic society in the East, Mongolia will spare no effort to promote human rights and human dignity.
As a member of the Human Rights Council, Mongolia will work against any form of discrimination. Ten years ago, we, the Member States, created the Human Rights Council to put the human rights pillar back at the centre of the United Nations system. It was created to provide a space for open dialogue so as to respond to human rights emergencies. As we know all too well, human rights are, sadly, threatened around the world. Many countries fail to uphold human rights while countering terrorism. The Human Rights Council must act effectively to create a global culture based on respect for human rights and dignity for all.
The spread of terrorism all over the world is a grave concern for us. Terrorism is a common challenge for all of humankind. It is a common threat to national security, as well as to the global order. We all witness, almost every day, humanitarian disasters and massive human rights violations. Mongolia firmly opposes all forms of terrorism and violence. There is no justification for terrorism of any kind. The international community must be united to defeat and counter terrorism. At the same time, we should also do all we can to prevent that form of violent extremism.
In July this year, Mongolia successfully hosted the eleventh Asia-Europe Meeting (ASEM) Summit to commemorate the twentieth anniversary of that forum. I take this opportunity to express my heartfelt gratitude to the Heads of State and Government and leaders of the ASEM partner organizations for attending the Summit and contributing to its success. I am proud to report to the General Assembly that the leaders of Asia and Europe came together to chart out the future course of action for the next decade. We reaffirmed our strong determination to take joint actions to consolidate peace, security and stability. Asia and Europe stand united in our actions against terrorism, corruption and poverty. I firmly believe that ASEM multilateralism will advance global well-being and prosperity. Once again, I thank representatives for visiting my homeland for a once-in- a-century event of global magnitude.
In the Ulaanbaatar Declaration, the leaders of Asia and Europe sent strong messages to the people of the world about how we will work together during the next decade. We are united in contributing to sustained peace, security, stability and economic recovery and in responding to global and regional challenges in the twenty-first century. We all agreed on the key role that the United Nations should play in maintaining international peace and security.
It has always been a profound delight for me, as the Head of State of Mongolia, to report to the General Assembly on the successful service of Mongolian sons and daughters as Blue Helmets, who stand guard for global peace and stability. The United Nations is doing its utmost to protect civilians, end conflicts and create conditions for lasting peace. The security environment is far more complex and more dangerous than ever, and the services of United Nations peacekeepers have never been as much in demand as now.
The world is not yet free of wars, devastation and destitution, but we believe that there will come a day when child refugees will no longer be swept onto the shore by cold ocean tides, when children will no longer be orphaned in senseless violence and wars and when people will no longer be afraid to take peaceful strolls in the beautiful cities of Nice, Istanbul or Dhaka.
South Sudan is still the youngest member of the international community. The people of South Sudan need our help and support, and we are proud that Mongolian peacekeepers, together with fellow Blue Helmets, continue to extend their helping hand to the people of South Sudan. We honour their bravery and dedication. I would like to take this opportunity to express my profound appreciation to the thousands of courageous members of international humanitarian organizations. They put their very lives at risk while saving millions from certain death and starvation. Once again, I congratulate them.
The demand for mediation and support and good offices for humanitarian assistance has reached an all- time high. Conflict situations must be resolved. My own region, North-East Asia, is home to many unresolved issues. The last stronghold and division of the Cold War still persists on the Korean peninsula. Any development there will have a direct impact on regional and our own security and stability. Once again, we reiterate our firm position that the Korean peninsula should be nuclear- weapon-free.
In order to resolve tensions and conflicts, it is crucial to eradicate mistrust among the nations concerned and to hold direct talks more often. The Ulaanbaatar Dialogue on Northeast Asian Security is called upon to do exactly that: to promote trust in the region, to facilitate the exchange of ideas and to find solutions to common concerns. The task is complicated and not easy. However, every Member of the United Nations will strive for an appropriate solution.
In conclusion, allow me to express Mongolia’s full commitment to faithfully implementing both the 2030 Agenda for Sustainable Development and the Paris Agreement on Climate Change. We must demonstrate to the world and to our nations that meaningful progress is being made on all 17 Sustainable Development Goals. We reaffirm our firm commitment to the multilateral system with the United Nations at its core. Let us therefore work together for the progress on global development for future generations. As always, Mongolia will play its part for the cause of peace, freedom and justice.
